Citation Nr: 0716272	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-43 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain from March 5, 2004.

2.  Entitlement to an initial compensable evaluation for 
right shin splint from March 5, 2004.

3.  Entitlement to an initial compensable evaluation for left 
shin splint from March 5, 2004.

4.  Entitlement to an initial compensable evaluation for acne 
from March 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 2003 to March 2004.  Her military records show 
stateside service only, with no overseas deployments.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
for lumbosacral strain and assigned a 10 percent rating; 
bilateral shin splints (each shin splint rated noncompensably 
disabling), and acne (rated noncompensably disabling), 
effective from March 5, 2004 (the day following her 
separation from service.  The veteran appeals the initial 
evaluations assigned.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for each of her service-connected 
disabilities for separate periods of time, from March 5, 
2004, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

For the reasons that will be further discussed below, the 
issue of entitlement to an initial compensable evaluation for 
acne from March 5, 2004 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The veteran and 
her representative will be provided with notice if any 
further action is required on their part.




FINDINGS OF FACT

1.  From March 5, 2004, the veteran's lumbosacral strain is 
manifested by subjective complaints of low back pain, with 
pain radiating down both buttocks, and paravertebral muscle 
tenderness.  Objective clinical findings demonstrate forward 
flexion of the thoracolumbar spine to 70 degrees (limited by 
pain), and a combined range of thoracolumbar motion to 220 
degrees, but with no evidence of additional functional 
impairment on repetitive use, incapacitating episodes of low 
back pain, or neurological impairment.

2.  From March 5, 2004, the veteran's bilateral shin splints 
are manifested by subjective complaints of pain, without any 
objective evidence of musculoskeletal abnormality, functional 
impairment, or limitation of motion in either leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for lumbosacral strain from March 5, 2004 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

2.  The criteria for an initial compensable evaluation for 
right shin splint from March 5, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5260, 5261 (2006).

3.  The criteria for an initial compensable evaluation for 
left shin splint from March 5, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for VA compensation for a low back disability, shin splints, 
and acne was received in March 2004, and shortly thereafter 
she was notified of the provisions of the VCAA in 
correspondence dated in March 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  She has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to claims for rating increases or earlier effective dates for 
VA compensation awards.  As will be discussed in the decision 
below, because the claims for increased initial evaluations 
for lumbosacral strain and bilateral shin splints are being 
denied, the other VCAA notice requirements discussed in 
Dingess are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Pertinent law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Factual background and analysis: Entitlement to an initial 
evaluation greater than 10 percent for lumbosacral strain 
from March 5, 2004.

The veteran's service medical records show onset of chronic 
lumbosacral strain during active duty.  By rating action of 
May 2004, she was granted service connection and a 10 percent 
evaluation for lumbosacral strain, effective March 5, 2004.  

The report of VA medical examination conducted in May 2004 
shows, in pertinent part, that the veteran was 20 years old 
at the time and presented with complaints of chronic low back 
pain, with occasional radiating pain into her buttocks, right 
worse than left.  She reported that she was unable to sit or 
stand for long periods of time, frequently needed to change 
body positions, and was unable to sleep on her back.  She had 
never been ordered to total bed rest by a physician.  She 
occasionally treated her symptoms with nonprescription 
medication.  According to her account, she experienced flare-
ups of low back pain 4 - 5 times per month, with elevated 
pain and dysfunction, but with no loss of mobility.  Each 
episode reportedly lasted for about two days.  She denied 
experiencing any bladder or bowel incontinence.  She was able 
to walk for up to 30 minutes at a time and did not require 
the use of a cane, braces, or crutches.  She had no history 
of surgery or invasive therapy with injected medication or 
steroids to treat her back symptoms and did not seek any 
medical attention for her back pain in the past year.  

Objective examination shows that the veteran stood erect on 
her spine, and that there was no significant deformities, 
swelling, muscle atrophy, or color abnormalities associated 
with her lumbosacral spine.  Palpation elicited some 
tenderness of her right paravertebral muscles.  She was able 
to forward flex her thoracolumbar spine to 80 degrees with 
onset of pain beginning at 70 degrees, and backward extend it 
to 30 degrees with onset of pain beginning at 20 degrees.  
Lateral flexion was to 30 degrees, bilaterally, and rotation 
was to 35 degrees, bilaterally.  After performing repetitive 
flexing and extending motions of her thoracolumbar spine to 
test for pain, weakness, fatigability, and incoordination, 
the exercise produced no changes with the same pain patterns 
as previously noted.  Neurological examination shows normal 
findings in the veteran's upper and lower extremities, with 
normal sensory perception, reflexes, power, and tone.  She 
was able to heel-walk and toe-walk and perform straight leg 
raising to 90 degrees from a seated position.  Motor strength 
was normal, with full strength in both lower extremities.  
The examination made reference to an in-service X-ray dated 
in November 2003 that revealed no abnormalities.    The 
diagnosis was low back strain.

The veteran's lumbosacral strain is currently rated as 10 
percent disabling.  She seeks a rating increase in excess of 
10 percent.  Her low back disability is rated under the 
schedular criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
10
0
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

The Board has applied the clinical facts presented in the 
medical evidence to the applicable rating code, but finds 
that the veteran has not met the criteria for a rating 
increase in excess of 10 percent for lumbosacral strain.  
Although the evidence reflects that the veteran experiences 
recurring episodes of chronic low back pain, with some 
tenderness on palpation of her right paravertebral muscles, 
the objective evidence indicates that his range of combined 
thoracolumbar motion to 220 degrees (after factoring in 
functional limitations due to onset of pain at 70 degrees of 
forward flexion and 20 degrees of backwards extension, 
respectively) is well within the criteria for a 10 percent 
evaluation.  

The Board has also considered functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 
38 C.F.R. §§ 4.40, 4.45 (2006), and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
evidence demonstrates that the ranges of motion described on 
examination were limited by pain at only 70 degrees of 
forward flexion and 20 degrees of backward extension.  The 
veteran could rotate to 35 degrees, bilaterally, and 
laterally flex to 30 degrees, bilaterally, with no changes in 
these findings even after repetitive use.  The medical report 
specifically determined that repetitive use did not produce 
any additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  The reported flare-ups of low 
back symptoms do not incapacitate the veteran, or render her 
immobile.  The Board thus concludes that the constellation of 
symptomatology associated with the present state of the 
veteran's low back disability is adequately reflected by the 
10 percent evaluation currently assigned    

There is no clinical evidence of ankylosis, or restriction in 
the veteran's range of spinal motion that more closely 
approximates an ankylosing condition, to warrant the 
assignment of an evaluation in excess of 10 percent.  
Furthermore, the objective evidence does not demonstrate that 
the veteran's low back disability produces episodes of 
incapacitating pain that renders her bedridden at the 
frequency and duration contemplated in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (i.e., an incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months, defined by the regulations 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician), so as to warrant the 
assignment of a 20 percent evaluation.  In this regard, 
evidence does not indicate that she was ever bedridden by her 
low back symptoms in the course of the 12-month period prior 
to her examination in April 2004 and May 2004. 

Although there is possibly some neurological symptoms 
associated with the veteran's low back disability, primarily 
manifested by her subjective complaints of radiating pain 
down both buttocks, right worse than left, these symptoms are 
demonstrated to be extremely minor.  Specifically, there was 
no atrophy of the lower extremity musculature, and sensory 
examinations conducted in 2004 were generally unremarkable, 
with symmetrical deep tendon and ankle reflexes and no 
difficulties performing heel walking and toe walking.  Thus, 
the Board finds that the veteran's neurological symptoms do 
not more closely approximate the criteria for mild 
impairment, such that assignment of a separate evaluation 
under the neurological rating criteria is warranted.

In view of the foregoing discussion, the Board finds that the 
10 percent evaluation currently assigned for lumbosacral 
strain for the period from March 5, 2004 adequately reflects 
the present severity of this disability.  Her claim for an 
initial evaluation greater than 10 percent for lumbosacral 
strain for the period from March 5, 2004 is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to an initial 
compensable evaluation for the right and left shin splint 
from March 5, 2004.

The veteran's service medical records show onset of bilateral 
shin splints during active duty.  By rating action of May 
2004, she was awarded service connection and noncompensable 
evaluations for right and left shin splints, effective March 
5, 2004.  

VA medical examinations conducted in April and May 2004 show, 
in pertinent part, that the veteran complained of bilateral 
anterior shin pain and reported that she was unable to stand 
or walk for prolonged periods of time.  She reportedly 
experienced flare-ups twice per month, with each episode 
lasting two days, but was still able to ambulate.  She walked 
with a fairly normal gait with only a minimal limp, but 
reported that she was able to walk for up to 30 minutes at a 
time and did not require the assistance of a cane, braces, or 
crutches.  Neurological examination shows normal findings in 
the veteran's lower extremities, with normal sensory 
perception, reflexes, power, and tone.  She was able to heel-
walk and toe-walk and perform straight leg raising to 90 
degrees from a seated position.  Motor strength was normal 
and at full strength in both lower extremities.  

Examination of the lower extremity bones in May 2004 revealed 
no deformity, swelling, muscle atrophy, or color 
abnormalities.  Palpation of the lower leg revealed 
significant tenderness over the anterior shin and along the 
medial and lateral aspect of the tibia, bilaterally.  No 
drainage, obvious deformity, malunion, or nonunion of the 
veteran's leg bones were detected.  The assessment was left 
and right shin splints.

There is no specific Diagnostic Code that addresses shin 
splints.  The only Diagnostic Code to address the tibia and 
fibula is Diagnostic Code 5262, which requires either 
nonunion or malunion of the tibia and fibula as a 
prerequisite to a compensable rating.  

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)
 
The examinations of April 2004 and May 2004 demonstrate no 
nonunion or malunion of these bones.  The RO has evaluated 
the veteran's disability on the basis of 38 C.F.R. §  4.71a, 
Diagnostic Code 5021, as myositis.  The schedule provides 
that myositis will be rated on limitation of motion of the 
affected body parts.  Diagnostic Codes 5260 and 5261 address 
limitation of leg motion.

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)
5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)
The veteran states that her shin splints cause pain that 
limits her ability to walk or stand for long periods.  
However, there is no resulting limitation of motion of the 
legs. The level of functional loss the veteran experiences is 
clearly minimal, since the examination report indicates that 
her gait was normal and she displayed only a minimal limp.  
Essentially, there is no medical evidence showing residual 
effects or impairment due to the shin splints, except for the 
veteran's complaints of pain.  The veteran is able to perform 
straight leg raises to 90 degrees while seated, she has no 
evident loss of function of her legs, and no neurological or 
strength deficits of either leg.  She does not require the 
use of a cane, crutch, or brace to assist her when walking.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Without some 
objective indicators of disability resulting from those 
complaints of pain, she is simply not entitled to a 
compensable rating.  

Accordingly, the preponderance of the evidence is against 
assignment of a compensable initial rating for bilateral shin 
splints from March 5, 2004 under all potentially applicable 
Diagnostic Codes.  There is no reasonable doubt on this 
matter that could be resolved in the veteran's favor and the 
claim for higher initial rating in this regard must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for lumbosacral 
strain from March 5, 2004 is denied.

An initial compensable evaluation for right shin splint from 
March 5, 2004 is denied.

An initial compensable evaluation for left shin splint from 
March 5, 2004 is denied.


REMAND

The veteran's service medical records show onset of acne 
during active duty.  By rating decision of May 2004, she was 
granted service connection and a noncompensable evaluation 
for acne from March 5, 2004.  The evaluation assigned was 
based on findings obtained during an April 2004 VA 
examination.  According to the examination report, her acne 
was manifested by comedonal and papulopustular skin lesions 
affecting her forehead, chin, chest, and back.  However, no 
specific determination was presented with respect to the 
actual percentage of her entire body that was affected by 
acne, or the actual percentage of the exposed areas of her 
body (i.e., her head and face) that was affected by acne.  As 
the criteria for evaluating this disability are predicated 
upon such quantified determinations, the Board finds that the 
examination report of April 2004 is inadequate for rating 
purposes.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).  The case should therefore be remanded so that the 
veteran may be provided with a medical examination that will 
include these relevant findings.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The RO is to provide the veteran 
notice of the provisions of the VCAA.  
The notice must comply with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), and should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
post-service health care providers, VA or 
non-VA, who treated her for acne or other 
dermatological problems.  After the 
veteran has signed the appropriate 
releases, those records not already made 
a part of the evidence should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

3.  The veteran should be scheduled for a 
VA-authorized examination in which 
findings should be obtained of how much 
of her body area, in percent, as well as 
how much of the exposed areas of her body 
(i.e., her head and face), in percent, is 
affected by acne.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should note any 
history of treatment for medical problems 
relating to the veteran's skin.  

Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  The 
examiner should address the following 
questions in the report:  

(a.)  Is less than 5 percent of 
the veteran's entire body or 
less than 5 percent of her 
exposed areas affected by acne?  
Is no more than topical therapy 
required for treatment of acne 
during the past 12-month period?  

(b.)  Is there at least 5 
percent, but less than 20 
percent, of the veteran's entire 
body, or at least 5 percent, but 
less than 20 percent, of her 
exposed areas affected by acne?  
Is intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required 
for treatment of her acne for a 
total duration of less than six 
weeks during the past 12-month 
period?

(c.)  Is 20 to 40 percent of the 
veteran's entire body or 20 to 
40 percent of her exposed areas 
affected by acne?  Is systemic 
therapy such as corticosteroids 
or other immunosuppressive drugs 
required for a total duration of 
six weeks or more, but not 
constantly, during the past 12-
month period for treatment of 
her acne?

(d.)  Is more than 40 percent of 
the veteran's entire body or 
more than 40 percent of her 
exposed areas affected by acne?  
Does treatment of her acne 
require constant or near-
constant systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs during 
the past 12-month period?

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claim of 
entitlement to an initial compensable 
evaluation for acne, from March 5, 2004, 
should be readjudicated.  If the maximum 
benefit remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


